1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant's response received on October 01, 2021.

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 01, 2021 has been entered.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 25, the phrase "wherein the first magnetoresistive resistor consists of a first plurality of materials, wherein the second magnetoresistive resistor consists of a second plurality of materials, and wherein a first material of the first plurality of materials is different from each of the materials of the second plurality of materials” lacks proper written description. Examiner notes that the specification mentions “some of the resistors of the second magnetic field sensor may be formed using identical layout but different materials or material thicknesses to create differences in transfer functions” in para 0029 but applicant has not described in the specification in detail the above limitations of claim 25 and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o). Applicant does not explain by way of circuits, formulas, flow charts, program code, or any other means how the . . . is done. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.”  Merely stating where something is to be used does not sufficiently disclose to a person of ordinary skill in the art how the invention is to be utilized.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-14,21 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (2015/0192433) or Hancock (5,497,082) in view of Bartos (2012/0262164).
As to claim 9, Hancock discloses an apparatus that is used for measuring a modulation of a magnetic field using a bridge circuit with spatially separated bridge branches (e.g. see 10 in fig. 3), and measuring a strength of the magnetic field using a magnetic field sensor (see e.g. 20 in fig. 3) located between the spatially separated bridge branches (see fig. 3; col. 2, lines 28-44; col. 3, lines 50-61; Abstract). Onodera discloses a rotational detection sensor as described above in detail (see cl. 1) that includes a circuit or a processor to process the output signals to derive a rotational angle or a speed (can be derived from the rotations of the magnet) from a measurement of the first magnetic field sensor and to derive a proximity of a magnet from a measurement of the second magnetic field sensor. Note that the second magnetic sensor also detect the rotation angle of the magnet 15 that is nothing but the strength of the magnetic field. The proximity of the magnet generates a signal in the second bridge circuit that can be analyzed to derive the proximity of the magnet or speed/rotation of the magnet (figs. 1;3A-3B;5; para 0017). The use of the bridge circuit whether it is for magnetic modulation measurement or magnetic strength measurement is considered an intended use. It would have been obvious to one of ordinary skill in the art before filing of the claimed invention to modify the device of Onodera to use it for either magnetic modulation or magnetic strength measurement, since the patented structure (or prior art) is capable of performing the intended use. Selecting a specific environment or applicability for (its intended use) would amount to a recitation of the intended use of the patented invention (the prior art), without resulting in any structural difference between the claimed invention and the structure disclosed by Ref, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Onodera or Hancock does not explicitly show the use of the different sized MR elements or MRs with different sensitivity ranges. Bartos is cited to show this well-known feature. Bartos teaches to use different dimensions or different size for the MR elements as shown in at least figs. 1-2 (paras 0010;0028). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Onodera or Hancock to use different dimensions or sensitivity ranges for the MR elements as taught by Bartos to achieve the linear characteristics curve.

    PNG
    media_image1.png
    278
    761
    media_image1.png
    Greyscale

Hancock

    PNG
    media_image2.png
    655
    713
    media_image2.png
    Greyscale

Onodera

    PNG
    media_image3.png
    385
    665
    media_image3.png
    Greyscale

Bartos

As to claim 10, Hancock or Onodera in view of Bartos discloses an apparatus as explained above wherein a speed from the measured modulation is determined (e.g. col. 3, lines 50-61; Description of Prior Art; fig. 5; col. 5, 1st para in Hancock; fig. 1 in Onodera).
As to claim 11, Hancock or Onodera in view of Bartos discloses an apparatus as explained above wherein a proximity of a magnet from the measured strength can be derived (see vertical component Mv in fig. 4 in Hancock; fig. 1 in Onodera).


As to claim 12, Hancock in view of Bartos discloses an apparatus as explained above a fault can be detected from the output signals (see e.g. fig. 7 in Hancock).
As to claims 13-14, Hancock or Onodera in view of Bartos discloses a sensing device wherein the bridge circuit comprises resistors exhibiting magnetoresistance (see e.g. para 0034 in Onodera). Hancock discloses an apparatus as explained above wherein measuring the modulation comprises at least one of detecting a giant magnetoresistance change or a tunnel magnetoresistance change (fig. 3, see MR1;MR2).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s). 

7.	Claims 15,23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


8.	Claims 1-8,21,26-27 are allowed.

9.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a sensing device wherein the plurality of magnetoresistive resistors comprises a first magnetoresistive resistor and a second magnetoresistive resistor, and wherein the first magnetoresistive resistor has a different transfer function and sensitivity range than the second magnetoresistive resistor.

10.	Applicant's arguments filed October 01, 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding claim 9 rejection over Hancock or Onodera, Onodera or Hancock described the claimed invention as explained above. The sensitivity range can be defined as their (i.e. sensors) different sizes which is taught by Bartos. Thus, the combination of Onodera or Hancock in view of Bartos discloses two MRs having different sensitivity ranges than other two MRs. Thus, it meets the claimed language.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858